Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1799
                       Lower Tribunal No. 19-17028
                          ________________


                             Alpha Ransom,
                                  Appellant,

                                     vs.

                Kitreana Grant-Van Brocklin, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Maria
Espinosa Dennis, Judge.

     Shook, Hardy & Bacon, L.L.P. and Sergio E. Pagliery, for appellant.

     Stephanie C. Zimmerman (Bradenton) and Rachel                         Batten
(Brooksville), for appellee Department of Children and Families.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     FERNANDEZ, C.J.
      Alpha Ransom (“Ransom”) appeals the trial court’s order granting a

motion to dismiss in favor of the State of Florida Department of Children and

Families (“DCF”). Because the trial court violated due process by entering

an involuntary dismissal without affording Ransom the opportunity to present

his full case-in-chief, including the opportunity to present evidence to

establish standing, we reverse the order and remand for further proceedings.

      On August 1, 2019, Ransom filed a pro se Petition for the

Determination of Paternity, Parental Responsibility, Parenting Plan, Time

Sharing Schedule, and Child Support in order to gain custody of A. V-G., an

eight-year-old boy who Ransom claims is his biological son. Ransom named

as respondents Kitreana Grant (“Grant”), the boy’s mother, and David Van

Brocklin (“Van Brocklin”), who was married to Grant at the time of A. V-G.’s

birth. Ransom’s petition alleges that prior to Van Brocklin’s death, both Grant

and Van Brocklin acknowledged Ransom as the child’s biological father.

Following Van Brocklin’s death, Grant’s parental rights over A. V-G. were

involuntarily terminated on April 26, 2019. DCF, who then took custody of A.

V-G., moved to intervene and subsequently filed a motion for involuntary

dismissal of Ransom’s petition.

      In DCF’s Amended Motion to Dismiss, DCF alleged that Ransom

could not meet his burden to establish standing to bring his petition. DCF



                                      2
contended that Ransom failed to establish that he has manifested a

substantial and continuing concern for the child and that he did not care for,

provide for, or have a relationship with the child due to his incarceration from

approximately July 25, 2012 until his release on June 5, 2019. DCF further

highlighted his extensive criminal history. Additionally, DCF stated that

Ransom’s petition failed to comply with the pleading requirements of Florida

Family Law Rule 12.110(b), and Ransom failed to name DCF as an

indispensable party and failed to serve DCF in compliance with Florida

Family Law Rule 12.140.

      The trial court scheduled an evidentiary hearing on the motion to

dismiss with the stated purpose of giving the department an opportunity to

present evidence on its motion. Ransom filed an objection to the evidentiary

hearing and requested that if a dismissal is warranted, that it be without

prejudice to grant him an opportunity to cure any pleading defects. The trial

court proceeded with the evidentiary hearing and took judicial notice of

DCF’s exhibits A-H, which included A. V-G.’s birth certificate showing that

Ransom’s name was not listed. Although Ransom’s counsel proffered

evidence during previous hearings such as testimony and photographs

regarding Ransom’s relationship with the child, the trial court concluded the

evidentiary hearing without taking evidence from Ransom.



                                       3
     The trial court subsequently granted DCF’s Amended Motion to

Dismiss with prejudice, finding that Ransom’s petition failed on its face, and

that Ransom lacked standing to rebut the presumption of legitimacy. The trial

court concluded that Ransom did not care for, provide for, or even have a

relationship with the child, taking language verbatim from DCF’s Amended

Motion to Dismiss. The trial court further held that Ransom’s pro se petition

failed to comply with Florida Family Law Rule 12.110(b) and Florida Family

Law Rule 12.140. This appeal followed.

     We have jurisdiction to review orders that strike the entirety of a claim.

Gries Inv. Co. v. Chelton, 388 So. 2d 1281, 1282 (Fla. 3d DCA 1980). A trial

court’s order granting a motion to dismiss with prejudice is reviewed de novo.

Chakra 5, Inc. v. City of Miami Beach, 254 So. 3d 1056, 1061 (Fla. 3d DCA

2018). Standing is a pure question of law and therefore must be reviewed de

novo. Sanchez v. Century Everglades, LLC, 946 So. 2d 563, 564 (Fla. 3d

DCA 2006).

     Upon review of the record, we find that the trial court violated due

process by entering an involuntary dismissal without affording Ransom the

opportunity to present his full case-in-chief, including the opportunity to

present evidence to establish standing.




                                      4
      Due process requires that a party be given a meaningful opportunity to

be heard. Pena v. Rodriguez, 273 So. 3d 237, 240 (Fla. 3d DCA 2019). A

party may move for involuntary dismissal only “[a]fter a party seeking

affirmative relief in an action has completed the presentation of evidence.”

Fla. Fam. L. R. P. 12.420(b); Fla. R. Civ. P. 1.420(b). Florida courts have

repeatedly held that an involuntary dismissal may not be entered before the

plaintiff has completed his or her presentation of evidence. See e.g.,

Deutsche Bank Nat. Trust Co. v. Santiago, 117 So. 3d 1146, 1147 (Fla. 3d

DCA 2016); Lustig v. Garcia, 789 So. 2d 482, 483 (Fla. 4th DCA 2001).

Denying plaintiff the opportunity to complete his or her case-in-chief is a

denial of due process. A.N. v. M.F.-A., 946 So. 2d 58, 59-60 (Fla. 3d DCA

2006) (reversing the trial court’s order granting a motion to dismiss with

prejudice and remanding for an evidentiary hearing on the petition because

the plaintiffs were denied the opportunity to complete their case-in-chief). In

the present case, Ransom’s counsel objected to the evidentiary hearing on

the motion to dismiss because the hearing was to be conducted solely on

evidence offered through a request for judicial notice of records and counsel

clearly objected to the trial court entering an involuntary dismissal before

Ransom was permitted to present his case through the presentation of

evidence.



                                      5
      As to the issue of standing, the Supreme Court of Florida has held that

a “biological father has standing to rebut . . . the ‘presumption of legitimacy,’

when he has ‘manifested a substantial and continuing concern’ for the

welfare of the child.” Simmonds v. Perkins, 247 So. 3d 397, 398 (Fla. 2018)

(quoting Kendrick v. Everheart, 390 So. 2d 53, 61 (Fla. 1980)). The biological

father in Simmonds had standing where the child was given the prospective

father’s last name, the prospective father lived with the child for a period, the

prospective father voluntarily paid child support, the child knew the

prospective father as “daddy,” and the prospective father alleged that the

child knew and loves his mother as the child’s grandmother. Id. at 399, 403.

Here, Ransom’s counsel provided the trial court with an overview of similar

evidence pertaining to standing:

      I do have evidence that I want to present that Mr. Ransom has
      been involved in the child’s life almost since the day the child was
      born. That the child has visited him, even when Mr. Ransom was
      in jail. That he has weekly calls with the child. The child calls him
      dad. I’ve got photographs of the child with Mr. Ransom and Mr.
      Ransom’s family. Mr. Ransom had an account where he sent
      money to Ms. Van Brocklin from the jail.

Although this evidence may prove insufficient to rebut the strong

presumption of legitimacy and establish standing, it was error for the trial

court to grant a motion for involuntary dismissal before Ransom was

permitted to present such evidence.



                                       6
     For the reasons discussed above, we hold that the trial court erred in

granting DCF’s Amended Motion to Dismiss with prejudice. We therefore

reverse and remand for further proceedings.

     Reversed and remanded.




                                    7